Case 1:17-cr-00548-PAC Document 499-4 Filed 09/03/21 Page 1 of 3




                           EXHIBIT 4
        Case 1:17-cr-00548-PAC Document 499-4 Filed 09/03/21 Page 2 of 3
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007




                                                      July 3, 2018



By Hand
Sabrina Shroff, Esq.
Matthew Larsen, Esq.
Federal Defenders of New York Inc.
52 Duane Street, 10th Floor
New York, NY 10007

               Re:     United States v. Joshua Adam Schulte, S1 17 Cr. 548 (PAC)

Dear Ms. Shroff and Mr. Larsen:

                 Pursuant to your request, enclosed please find a disc containing six directory
listings for certain previously produced forensic images (the “Directory Listings”). The Directory
Listings bear control numbers JAS_020238 through JAS_020243. Where available, the Directory
Listings identify for each file found on the forensic image the file name, path, and size, as well as
when the file was created, modified, last accessed, and/or deleted. The password for the enclosed
disc is 17Cr.548(PAC).

               The Directory Listings were created from forensic images of your client’s personal
computer (the “Personal Computer”), which contained, among other things, child pornography.
The six Directory Listings were obtained as follows:

               1.      JAS_020238: The Personal Computer contained four storage devices, three
                       of which were configured as an encrypted Raid 5 volume (the “Raid 5
                       Volume”). JAS_020238 [SC1 Directory Listing].csv is a Directory Listing
                       of the decrypted Raid 5 Volume.

               2.      JAS_020239: Within the Raid 5 Volume was a VeraCrypt encrypted
                       container titled “volume.” JAS_020239 [DecryptedVeraCryptVolume
                       Directory Listing].csv is a Directory Listing of the container “volume.”

               3.      JAS_020240: Also within the Raid 5 Volume was a 100 gigabyte partition
                       containing a Linux Mint Virtual Machine (the “Virtual Machine”).
                       JAS_020240 [LinuxMintVM Directory Listing].csv is a directory listing of
                       the Virtual Machine.

               4.      JAS_020241: Within the Virtual Machine was an encrypted home directory
                       titled “josh” (the “Home Directory”). JAS_020241 [JoshHomeDirectory
        Case 1:17-cr-00548-PAC Document 499-4 Filed 09/03/21 Page 3 of 3

                                                                                                                                                                                                                                           Page 2


                       Directory Listing].csv is a Directory Listing of the decrypted Home
                       Directory.

               5.      JAS_020242: Within the decrypted Home Directory was an encrypted file
                       titled “data.bkp” (the “First Data.bkp File”).               JAS_020242
                       [VeraCryptContainer Directory Listing].csv is a Directory Listing of the
                       decrypted First Data.bkp File. The First Data.bkp File is the “Encrypted
                       Container” containing child pornography referred to in the Complaint. See
                       Dkt. No. 1 ¶ 3(a).

               6.      JAS_020243: Within the First Data.bkp File was another encrypted file
                       titled “data.bkp” (the “Second Data.bkp File”).              JAS_020243
                       [InnerVeraCrypt Container Directory Listing].csv is a Directory Listing of
                       the decrypted Second Data.bkp File.

               Please let us know if you would like additional directory listings for other electronic
devices seized in this case.

                                                 Very truly yours,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney


                                           by:   ________________________________________________________________________________________________________________   ____________________________________________________________________




                                                 Matthew Laroche / Sidhardha Kamaraju
                                                 Assistant United States Attorneys
                                                 (212) 637-2420 / 6523

Enclosure
